OFFICE OF THE ATTORNEY GENERAL OF                     TEXAS




Bonorable  Varvln Hall
Fire Insuranoo   Commleaionsr
Board 0r Inruranoe   CommIs~loner8
Austin, Texas

Dear Sir:



             This wIl1 aoknowl
May 9, 1940, in nhloh you 6
l&e    upon #OVWl que0t10nr t
esrential    to here est o
understanding     of the fa


                                                    daltlonr      are
                                                    aa no authoritf
                                                    prevent hasardous

                                            uoh Inapeotions    Is soli
                                             been oaued     upon, iB
                                       sx-oSfIoIo       Statr   Fire



                          as   State   Fire Earshal,       hate author-
                         the   eleotrloal      wiring    In houlrrs under


                  f your anmer III in the afflrmetirr,    do
      I, as State Fire ?:arshal,  have the authority   to
      condamn suoh wiring   If same Is found unrafe and
      oaue  the removal,  or oorreotlon,   thereof?
             "(5)   Can I prohibit   the power oompanlas from
      furnishing     eleotriolty   to such unsafe rirlng?
                                                                                .     -


                                                                                    734


Honorable    i’arvln    IIall,   Pag4 g


              “(4) If your an8w.r to tha foregoing   qu44tionr
        are In the afflrmatlro,   my I appoint a dsputy
        fully  quallfl4U,  to eot in my plaoe and stead In
        making those InepootIon8t
              “(8) If your amwsr to proporltlon    numbor 4
        18 in the afflrnatlvo,  do f have tha authority     to
        allow the deputy reasonable  aolapenaatlon   for tsar-
        Vi008 l-OndOred in makin6 ths inirpOOtiOl28’)
              “(6) Do I ha~4 the authority    to aase84 and
        001140t,   from thr prop4rtl  owner or aontnotor,   a
        reasonable    fee for making ruoh Inapootlonr?
                “(I)   If I do hare the authority   to a84488 and
        oolleat      suoh fe4, will It bs legal to allow the
        deputy to oollsot      and retain  for hi8 mn ~44 4uoh
        foes as oompsnsatlon       for his aorvIoo8?R

              ArtiOl4     4897 of the     R41ised  CIvIl~Statute4   of Toxa4,
1925,    tloalr with    the authority      and duty of th4 Stat4    Flro Ear-
8hAl.      It 181
               RThs Stat4 Fir4 Farehal        I4 heraby authorlaed
        to snter at any fine any building8            or premIm8
        where fire oaourred or Is In pro&rem,             or any
        plaoo oontIguou8 thereto,         for the purpoar of la-
        reetigat Ing the oau84, origin         ana olr4um8tau448
        or such fire.       The Stat4    Flro Marshal,    upon oom-
        plaint    of any poraon, shall,       at all rsaaouable
        hours; for ths purporo of erazalnatlon,           lntor Into
        and upon all building8         and prem18eo within thlr
        State,    and It #hall br hi4 duty to lnto r upon u&d
        make.or    oau8o to bs ontored       upon and -do,     at q
        tins,   a thorough oramlnatlon of meroantlle,           menu-
        faoturing    and pub110 buildinga,        and all plaors of
        pub110 amuasmnt          or whers pub110 gathering8       am
        hold, together      wi th the preEI84s belonging       thereto.
        Khener4r ho shall find .anp building           or other strua-
        turs   which for want of repair         or by reason, of age
        or dllapidatsd      condition,    or whloh for any oaueo
        is liable    to fire,     an6 whloh Is 80 situate&       a8 to
        sndangor other building4         or property,    or ir 40
        oooupiod that fir4 would endanger person4 or pro-
        perty thoreln,      and whenever he shall Slnd.an Im- .
        proper or dangerous arrangcmmnt of atov48,             ranger,
        furnaoe8    or other heating      appllano48    of any kind
        whateoavsr,     inoludlng    ohlmnepr, fluea and pipa
        with yhloh the 8am may be ‘oonnootod,            or dan@roue
-       .                                                                              735




Honorable        ianin      Hall,     Page 3

            arrangement    Or lighting     lyBta8 Or dOtio48,        or
            daqgorow    storag4    of  4xp~o8iVO8,     oompouad8, potro-
            loum, garolino,     k8rOBOn4,     dangerous ohemioalr,
            vogotable   produoti,     ashoe, ocrabu#tible,     lnfle8!mable
            and rerure matorialr,        or other   rondltlonr    which aax
            be dangerour     In ohanotrr,      or liable to cau8e or
            promoto rim, or oreate conditions            dangerour to firemen
            or oocupants,     ho shall ardor the 8am4 to be nmwed
            or remedied,     and suoh ordrr shell be forthwith          ooa-
            plied with by the oooupant or ownrr of auoh buIldln(
            or premirer, and ths       Stat4 Flro Kar8hal is horobr
            luthorlrrd,    whrn necerrary,      to apply to a aourt o?
            oompetrnt jurirdiotion for the nooo88ary              writs   or
            orairs to enforoe thr 9rorIsion8 0s fhI8              art1010
            and in ruoh oa#e ho shall             not be roquIr4d to give
            bond."
                  Artlole  4882a, of the RevIre    Civil          Statutea,&     Toxar,
as     amendedby Aat8       OS 1987, 40th Loglrlatun,,            pago 3ti,    Chapter
    eZ4, para,     8, prorider In part:
                  " . . ..The autler    horetoforr  plaoed upon )nd the
            powers and privileges        hsrrtofore  exorolsod by the
            Ststr ltlro Farehal      ars now to bs plaosd upon and
            lxrroleed      and enjoyed by the Flro Incurrmoe &IUQ~~-
            #loner. w
              Roforrlng  again to Artlole   4S97, rupra, fra whloh,
    a8 4x 0rri0i0 firs marshal,  you aaquln    your power of inv48tQp
    tlon, It appsars that your right8 and duties may be lla88IfIo4
    Into three BUbdI+IBiOn# as r0iitm:
                 1. You are authorized   "to ontor at anl tImo any build-
    ing or premiers whors fire ooourr4a or 18 In progrorr,         or uy
    plaoe-oontIguou#    thereto,  for the purpose of lnrertlgatlng     the
    oauso, origin and oIraum8tano48      of 8uoh fire."
                a. You shall              *upon oomvlalnt  0s eny Demon . . . . at
    all r4asonablo   hour8          for     the DUrDOIe of 4xamlnatIon.   enter Into
    and upon all buildings                and pr~mlisr within thi8 Staio...."
    (Vndereoorlng   oura)
               5. It IS your duty to ontsr into and upon all Wmemui-
    tile   manufaoturlng    and pub110 buildIng8,     and all plaool Of
    publio aE!lU84S4Ut, or where pub110 gatherings       are hold, together
    with the pr4mIaee belonging      thereto a for the purpo#s of 4xamlna-
    tlon to detennlno    ths oondltionr     with rerpeot  to firs  hasardr.
                                                                                               Sk.36-



Honorable         Marvin    Rail,     Page     4



                Sumuksrlzlng         the84
                                 arbitrary    8UbdiVi8iO~8, it
8ppearr      that you nay      into and Upon th4 proporti48
                                    outor
derorIbe4 In Seotlonr 1 and 3 theroof at will for luah In-
lpeOtiOB8 as you doom neoesaar~        and prOp4rj that a8 a Beo488-
ary prer8ptirIte    to your right to enter Into and upon tho
proportirr   mentIonod In 8ubdIileIon      8 herrof you must h#ve
a oomplalnt mad4 to you by 80344 94r8on as to th6 probable
no84 for an In#p4otIon.
                  Wobellero    that ths prlvato   rerldenoea involved
In the      lnotant    inquiry    ?a11 within this seoond 8ubdIvI#Ioa.
                                            QUlE3TIOl'J
                                                     190. I
               Subjeot       to th8 limitation               hsrelnrbors      dlaouaae4   we
ln#w8r      your rlrrt       questlon  In the             lfflrmativo.
                                            QvJwrI0N NO. 11
                Artlole     4891, supra, furthor        provider   that whenever
YOU     W,...ahall     find   . . ..dangsrou#    arrang4lnOnt   or liehthg     ryr-
tan8 or 44rloea....           Shall    Order  the 8fm4 r4Eiov~     or r48mdied
. . . . *  The word      *or* undersoored        In the quotation     hereinabove
lppo8ra to bo an error Of tho printOr                  aa the word *‘of” 18 U88d
In the original          aot.      Your   BoOOn   qurstion   18 an8wer4d     in the
lfflrmatlve.
                                        QVESTIONNO. III
            Artlole   4097, eupra,     rurther provIae8 that after         you
bp’l8     found
             a dangerour oonditlon        and h4v4 ordsnd      the #ame swm01-
ed or  romsdiod "BUOh order ahall bo forthwith            00~11pliOd with   bt
the oooupant or ownor of suoh building           or p~mlmea,      an&tho
Btato Fir4 Harabal IS hor4by authorlsed,           when n40888ary.      to
apply to a oourt or oompotont jurls4lotIon            for  the nooerawy
writ8 or order8 to enforoe the provi8ion#            Of this sot....*
Without 9a88ix      Upon the   8944ifiO qUO#tiOn       Of whethor Or IlOt
th4 oompany undsrtaklng      to furnlah     powor #haul& be mado 4 partf
to th8 rult,    it may be OffeOtIT8ly       prohibIt8d    SrCUBfurniBhIli&
luOh power by an Injunotlon       dlrooted    at the owner of th4 pn-
nIro# prohibiting     him from pexmlttlng      a oonnsotlon      bsIng made
until  the WLBaf4 oondition      has boon mm4aied.
                                    QvEsTIoNs NOS. IV AND v
                  Artlolo    4898 of the            Revised      Cl~ll   Statute8   prwlder
In   part8

                  "If ror any reason               the   State    Fire   Yarahal    I#
                                                                              737



    Honorable   Marvin   Hall,   Pago S
!
;
         unable to mak8 ant nqulnd      lnreatlgstlon     in per,
         80x1, ho aer dmrlgnate thm fin     aer8hal    of rwh
         oit]r or town or 80~8 other oultable      person to aot
         ior hlmi and 8uOh peroon rhell have the 8am0 author-
         ity l8 is hrreln glrrn the Stat8 Fire Marrhal with
         rsrer8non to.th8 pertlouler    matt8r to be int88tl-
         @ied by him and rhell     rooelre ruoh 0~1 lnntlon
         for  hi8 8on7jow   am tho Btnto f~um~noo       Ecaml88lon
         meylllcm...."
                Your fourth      quo8tlon   Is emwend   in thr lr r lr ma tlr e,
               Tour fifth     qw8tlon   18 llk8rise  enmnd     Lo the
    lrrlmmtlro    rubjeot     or eotw8e to lll llmltetlon8   oontelnra
    in tha p6rdnent     rtatut88    end the gOzmre1 ap roprletlon    bu.
    WOhave mead0 no lnve8tlgc4tlon      or en? do not

                          GrnSTIORsNos. VI, Am Yxx
                Artlolo   48(l'e, supra, authorize8   you to lm8e88 and
    oolleot  re68 end fix en808 rr0m one roqusstlng          en lnrO*tlgation
    or l r,in but l ill lp  gent rreroh of the 8tatutor        retoalm    a tote1
    laok or euthorlty     v88tad in you to l 88688 en6 oolleot r008 end
    lxpon888 tor th6 kind and ohareotor of lnv88tlgatlon              whloh vm
    era her8 oonrldrrlng.        Haarlng no ruoh authority',     it  1s lp p a r -
    Ont that you oannot author180 mm8 lgent b do that rhloh rou
    oonnot do.    Tour quertlonr      No8. 6 and 7 ere both enowered In
    thr nO6atlro.

                                                Your8 very truly